     Case 1:19-cv-01211-SHR-EB Document 65 Filed 04/01/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
FREDDIE E. SINKLER,                 :
         Plaintiff                  :
                                    :            No. 1:19-cv-1211
          v.                        :
                                    :            (Judge Rambo)
WARDEN BRIAN                        :
S. CLARK, et al.,                   :
          Defendants                :

                                ORDER
     AND NOW, on this 1st day of April 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    The Clerk of Court is directed to amend the docket to reflect that the
           proper spelling of CO Lakes’ name is CO Lake;

     2.    Defendants’ motion for summary judgment (Doc. No. 60) is
           GRANTED, and the Clerk of Court is directed to enter judgment in
           favor of Defendants CO Lake and CO McManara and against Plaintiff
           Freddie E. Sinkler; and

     3.   The Clerk of Court is directed to CLOSE the above-captioned case.

                                          s/ Sylvia H. Rambo
                                          United States District Judge
